 

Exhibit 10.1

 

TRANSITION AND SEPARATION AGREEMENT

 

This Transition and Separation Agreement (the “Agreement”) is entered into by
and between CYRUSONE LLC, a Delaware limited liability company (“Employer”), and
Gary J. Wojtaszek (“Employee”) on February 19, 2020 (the “Effective Date”) based
on the following facts:

 

WHEREAS, Employee has been employed by Employer and its affiliates with the
position of President and Chief Executive Officer of CyrusOne Inc., a Maryland
corporation (“CyrusOne”), pursuant to that certain Employment Agreement by and
between Employer and Employee, dated as of January 24, 2013 (the “Employment
Agreement”), and currently serves as a member of the Board of Directors of
CyrusOne (the “Board”); and

 

WHEREAS, Employee and Employer have mutually agreed that Employee will separate
from employment with Employer and its affiliates (collectively, the “CyrusOne
Group”) and his position of President and Chief Executive Officer of CyrusOne
will terminate, each effective as of the later of (a) immediately following the
filing of CyrusOne’s Form 10-K for the fiscal year 2019 with the Securities and
Exchange Commission and (b) February 20, 2020 (the “Separation Date”); and

 

WHEREAS, in connection with such mutual separation, Employee has also decided to
resign from his position as a member of the Board; and

 

WHEREAS, Employer and Employee have agreed that, in recognition of Employee’s
years of service and dedication to the CyrusOne Group, the foregoing actions
shall be deemed to be a termination of Executive’s employment pursuant to
Section 13(d) of the Employment Agreement and any applicable equity award
agreement, effective as of the Separation Date; and

 

WHEREAS, following the Separation Date, Employer desires to assure itself of
Employee’s services for certain transition-related matters, and Employee desires
to serve in this capacity under the terms and conditions hereinafter provided
commencing immediately following the Separation Date and continuing through the
day that is ninety days following the Separation Date (the “Consulting Period”);
and

 

WHEREAS, following the Separation Date, Employer will compensate Employee for
the services provided during the Consulting Period as set forth herein and
provide the termination benefits described in Section 13(d) of the Employment
Agreement and any applicable equity award agreement, subject to the terms and
conditions outlined in the applicable agreement and the terms of this Agreement;
and

 

WHEREAS, pursuant to Section 13(g) of the Employment Agreement, the parties now
wish to memorialize the terms of their mutual agreement regarding the Employee’s
separation of employment and to fully and finally resolve any differences
between them, including any and all claims and controversies arising out of the
employment relationship between Employer and Employee, that may have arisen, or
which may arise, prior to or at the Effective Date.

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises set
forth below, the parties agree as follows:

 



 

 

 

1.Mutually Agreed Separation; Consulting Services.

 

A.As a result of the mutually agreed separation of Employee’s employment,
Employee’s employment with the CyrusOne Group will be deemed to terminate under
Section 13(d) of the Employment Agreement, effective as of the Separation Date,
and Employee hereby resigns his position as a member of the Board and the Board
of Directors or comparable governing body of any other member of the CyrusOne
Group effective as of the Separation Date. As of the Separation Date, Employee’s
status as an employee and executive officer of Employer and any member of the
CyrusOne Group, a member of the Board and a member of the Board of Directors or
comparable governing body of any other member of the CyrusOne Group shall cease
in their entirety. Employee and Employer each waive any requirement to provide
written or advance notice regarding the termination of Employee’s employment.
Except as explicitly provided for under Section 1.B, from and after the
Separation Date, Employee is not to hold himself out as an executive, officer,
employee, member of the Board, agent, or authorized representative of Employer
or any member of the CyrusOne Group, negotiate or enter into any agreements on
behalf of Employer or any member of the CyrusOne Group, or otherwise attempt to
bind Employer or any member of the CyrusOne Group.

 

B.During the Consulting Period, Employee agrees that he will make himself
available to Employer, during regular business hours, as reasonably requested by
CyrusOne’s President and Chief Executive Officer to provide the following
services (the “Services”): (1) knowledge transfer and information exchange; (2)
continuing assistance on matters reasonably within Employee’s knowledge; (3)
assisting with customer, client and investor relations; (4) providing advice on
strategic matters affecting the CyrusOne Group; and (5) any other services
reasonably requested by CyrusOne’s President and Chief Executive Officer for the
purpose of transitioning Employee’s duties and responsibilities. It is agreed by
the parties that the level of services Employee will be requested to perform
during the Consulting Period shall be no greater than twenty percent (20%) of
the average level of services Employee performed as an employee during the
thirty-six (36) months immediately preceding the Separation Date. Employee shall
perform consulting services as an independent contractor, and nothing contained
herein shall operate, nor shall be construed to operate, as creating a
relationship of employment, partnership, joint venture or any other relationship
except the relationship specifically set forth herein.

 

i.Notwithstanding anything in this Agreement to the contrary, during the
Consulting Period, the Services shall only be performed to the extent directly
requested by CyrusOne’s President and Chief Executive Officer, and Employee
shall not be present in the offices of the CyrusOne Group nor have any contact
in connection with the performance of the Services with any customer, client,
officer, executive, director or other service provider of the CyrusOne Group
without the express written authorization of CyrusOne’s President and Chief
Executive Officer.

 



2

 

 

ii.As the sole consideration for his services during the Consulting Period,
Employee shall be entitled to receive a one-time payment of one-hundred
ninety-five thousand and eighty-two dollars ($195,082) (the “Consulting
Payment”), which is equal to Employee’s annual target bonus amount, prorated in
respect of the days in fiscal year 2020 elapsed through the Separation Date. The
Consulting Payment shall be paid in full within 15 days following the end of the
Consulting Period. To the extent consistent with applicable law, Employer shall
not withhold or deduct from the Consulting Payment any amount or amounts in
respect of income taxes or other employment taxes of any other nature on behalf
of Employee. Employee shall be solely responsible for the payment of any
federal, state, local or other income and/or self-employment taxes in respect of
the Consulting Payment and shall hold the CyrusOne Group and its officers,
directors and employees harmless from any liability arising from Employee’s
failure to comply with the foregoing provisions of this sentence.

 

2.Compensation/Benefits. Except as otherwise provided herein, prior to the
Separation Date, Employee shall generally remain eligible to participate in the
employee benefit plans and programs maintained by the CyrusOne Group, subject to
their applicable terms and conditions. Effective on the Separation Date and
thereafter, Employee’s participation in and eligibility for any employee or
fringe benefit, compensation, bonus, or equity plans, programs or policies of
the CyrusOne Group shall cease, subject to the applicable terms and conditions
of any such plans, programs and policies. Employee may elect such insurance
continuation or conversion as may be available under the applicable benefit plan
terms and applicable law for the period after the Separation Date so long as he
makes a valid election for such continuation and makes the payments necessary
for continuation or conversion. Employer will pay Employee for all hours worked
through the Separation Date in accordance with Employer’s regular payroll
procedures and schedule, including an annual incentive bonus in respect of
fiscal year 2019, based on actual performance, which shall be equal to two
million three-hundred and twelve thousand and eight-hundred dollars
($2,312,800). Employee acknowledges that these amounts are all the amounts owed
to him by Employer through the Separation Date. Employee specifically
acknowledges and agrees that he is not entitled to any salary, severance, wages,
commissions, options or other equity (or accelerated vesting thereof), benefits,
insurance, or other compensation from the CyrusOne Group, except as specifically
set forth herein.

 

3.Separation Pay and Benefits.

 

A.As provided by Sections 13(d) and 13(g) of the Employment Agreement, subject
to certain modifications as mutually agreed between the parties, and Employee’s
equity award agreements, in exchange for Employee’s timely execution and
non-revocation of this Agreement and his continued compliance with its terms and
conditions and his other obligations to Employer (including, without limitation,
the obligations imposed by Sections 7, 11 and 12 of the Employment Agreement),
Employer shall pay or provide to Employee the following:

 



3

 

 

i.On the date that is sixty (60) days after the Separation Date, Employer shall
pay Employee severance of four million and four hundred thousand dollars
($4,400,000), which is the sum of two times (a) Employee’s annual base salary as
of the Separation Date and (b) Employee’s annual bonus target in effect as of
the Separation Date, provided the provisions of Section 4 are then effective and
irrevocable.

 

ii.The portion of Employee’s outstanding stock options and other time-vesting
equity incentive awards issued by the CyrusOne Group to Employee, as set forth
in Exhibit A hereto, shall become vested and exercisable in full on the
Separation Date and Employee shall be afforded an opportunity to exercise such
awards until the earlier of (1) the latest exercise date specified by the
CyrusOne Restated 2012 Long Term Incentive Plan (as amended and restated,
February 18, 2019) (the “Plan”) and applicable award agreement(s) and (2) the
last day of the Severance Period (as defined in Section 13(i)(i) of the
Employment Agreement, which, for the avoidance of doubt, shall the first
anniversary of the Separation Date); provided that, solely for purposes of any
such award comprised of restricted stock units, the last day of the Severance
Period shall be deemed to be February 28, 2021. Any such award comprised of
restricted stock units that becomes vested pursuant to this provision shall be
settled at the time and in the manner prescribed by the applicable equity
plan(s) and award agreement(s), but in no event later than sixty (60) days
following the Separation Date.

 

iii.A portion of Employee’s outstanding performance-based restricted stock
units, as set forth in Exhibit A hereto, shall remain outstanding and eligible
to vest based on the achievement of the applicable performance criteria. Any
such award or applicable portion thereof that becomes vested pursuant to this
provision shall be settled within sixty (60) days following the determination of
the level of achievement of the applicable performance criteria (and in all
events by March 15th of the calendar year immediately following the calendar
year in which the applicable performance period ended).

 

iv.An additional amount of sixteen thousand six hundred and eighty-eight dollars
($16,688.00) in satisfaction of Employer’s obligation to subsidize the costs of
Employee’s continued group health and life insurance coverage during the
Severance Period, such amount to be aggregated with the separation pay described
in Section 3.A.i and paid by Employer in a single lump sum sixty (60) days
following the Separation Date, provided the provisions of Section 4 are then
effective and irrevocable.

 

v.An additional amount of twenty-five thousand and three-hundred and fifteen
dollars ($25,315), which is the amount of interest that would have been earned
by the separation pay described in Section 3.A.i for the period from the
Separation Date to the date which is sixty (60) days after the Separation Date
had such amount earned interest for such period at an annual rate of interest of
3.5%. Such amount shall be combined with the separation pay described in Section
3.A.i and paid by Employer in a single lump sum sixty (60) days following the
Separation Date, provided the provisions of Section 4 are then effective and
irrevocable.

 



4

 

 

B.Employee acknowledges and agrees that (a) he is not a participant in any (1)
nonqualified (i.e., not qualified under Section 401(a) of the Internal Revenue
Code of 1986, as amended (“Code”)) pension, profit sharing, savings or deferred
compensation plan of any member of the CyrusOne Group or (2) nonqualified or
qualified defined benefit pension plan of any member of the CyrusOne Group and
(b) he does not have any forfeitable benefits under any qualified (i.e.,
qualified under Code Section 401(a)) pension, profit sharing, 401(k) or deferred
compensation plan of any member of the CyrusOne Group, and therefore is not
entitled to any compensation pursuant to Sections 13(d)(iii) and (iv) of the
Employment Agreement.

 

C.The amounts in this Section 3, other than those in Section 3.A.iii, will be
collectively referred to as the “Separation Pay and Benefits,” which are amounts
to which the Employee is not otherwise entitled in the absence of his execution
of this Agreement as required by Sections 13(d) and 13(g) of the Employment
Agreement. Employee acknowledges that, in the absence of his execution of this
Agreement as required by Sections 13(d) and 13(g) of the Employment Agreement,
the Separation Pay and Benefits would not otherwise be due to him.

 

D.The Separation Pay and Benefits provided in the form of cash will be processed
and paid in accordance with Section 13(d)(i) of the Employment Agreement via the
normal payroll practices of Employer, and all payments pursuant to Section 3,
whether in cash or equity, are subject to deductions for payroll taxes, income
tax withholding and other deductions required by law or authorized by Employee.

 

E.For the avoidance of doubt, the tabular summary attached hereto as Exhibit A
describes the outstanding equity awards to which the vesting provisions
described in Sections 3.A.ii and iii is applicable. If any equity award that is
accelerated as provided in Section 3A.ii is deemed vested as of the Separation
Date, but Employee revokes his agreement to those provisions of this Agreement
releasing and waiving Employee’s rights and claims under the ADEA pursuant to
Section 6.D, such equity acceleration will be immediately rescinded and revoked
and the underlying shares forfeited.

 

4.General Release.

 

A.Employee unconditionally, irrevocably and absolutely releases and discharges
Employer, and any and all parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of Employer,
past and present, as well as Employer’s past and present employees, officers,
directors, partners, members, insurers, employee benefit plans and fiduciaries,
attorneys, agents, successors and assigns (collectively, “Released Parties”),
from all claims related in any way to the transactions or occurrences between
them prior to or at the Effective Date, to the fullest extent permitted by law,
including, but not limited to, Employee’s employment with Employer, the
termination of Employee’s employment, and all other losses, liabilities, claims,
charges, demands and causes of action, known or unknown, suspected or
unsuspected, arising directly or indirectly out of or in any way connected with
Employee’s employment with Employer that may be released under applicable law
(the “Released Claims”). This release is intended to have the broadest possible
application and includes, but is not limited to, any tort, contract, common law,
constitutional or other statutory claims, including, but not limited to alleged
violations of federal, state or local law (including, without limitation, Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the
Age Discrimination in Employment Act of 1967 (the “ADEA”), the Family and
Medical Leave Act, the Civil Rights Act of 1866, the Employee Retirement Income
Security Act (with respect to unvested benefits), and Chapter 21 of the Texas
Labor Code, all as amended), and all claims for attorneys’ fees, costs and
expenses.

 



5

 

 

B.Notwithstanding the broad scope of the release set forth in this Section 4,
this Agreement is not intended to bar, and the defined term “Released Claims”
does not include, (a) any claims that, as a matter of law, whether by statute or
otherwise, may not be waived, such as claims for workers’ compensation benefits
or unemployment insurance benefits, (b) any claim for indemnification or other
rights as an insured under any director’s and officer’s liability insurance
policy now or previously in force or for indemnification under the by-laws of
CyrusOne, the Maryland General Corporation Law, any indemnification agreement
between Employee and the CyrusOne Group or any other applicable law, (c) any
claims to Employee’s equity and equity-based awards granted by any member of the
CyrusOne Group, in each case, that have vested or will vest as set forth on
Exhibit A hereto, (d) any claims arising under this Agreement, including without
limitation, for breach of this Agreement or (e) Employee’s right to provide
information to, participate in a proceeding before, or pursue relief from the
National Labor Relations Board, the Equal Employment Opportunity Commission, or
the Securities and Exchange Commission (“SEC”), and other similar federal,
state, or local government agencies (collectively, “Government Agencies”).
Provided, however, that if Employee does pursue an administrative claim that may
not be waived as a matter of law, or such a claim is pursued on Employee’s
behalf, Employee expressly waives Employee’s individual right to recovery of any
type, including monetary damages or reinstatement, for any such claim, except
that this limitation on monetary recovery will not apply to claims for workers’
compensation, unemployment insurance benefits, or proceedings before the SEC. In
addition, Employee shall not be prohibited from providing any confidential
information to the SEC, cooperating with or assisting in an SEC investigation or
proceeding or receiving any monetary award as set forth in Section 21F of the
Securities Exchange Act of 1934.

 



6

 

 

C.Employee acknowledges that Employee may discover facts or law different from,
or in addition to, the facts or law that Employee knows or believes to be true
with respect to the Released Claims and agrees, nonetheless, that this Agreement
and the release contained in it shall be and remain effective in all respects
notwithstanding such different or additional facts or law or the discovery of
them.

 

D.Subject to Section 4.B, Employee declares and represents that Employee intends
this Agreement to be complete and not subject to any claim of mistake, and that
the release herein expresses a full and complete release of the Released Claims
and Employee intends the release herein to be final and complete. Employee
executes this Agreement with the full knowledge that the release herein covers
all Released Claims against the Released Parties, to the fullest extent
permitted by law.

 

E.By execution of this Agreement, Employee represents that (a) Employee has been
paid or otherwise received all wages, vacation, bonuses, or other amounts owed
to Employee by Employer, other than those specifically addressed in this
Agreement, and (b) Employee has not been denied any request for leave or
accommodation to which Employee believes Employee was legally entitled, and
Employee was not otherwise deprived of any of Employee’s rights under the Family
and Medical Leave Act, the Americans with Disabilities Act, or any similar state
or local statute.

 

5.Covenant Not to Sue. Subject to Section 4.B or as otherwise provided in this
Agreement, Employee agrees that Employee is precluded from and is waiving all
rights to sue based on the Released Claims or to obtain equitable, remedial or
punitive relief from any or all of the Released Parties of any kind whatsoever
based on the Released Claims, including, without limitation, reinstatement, back
pay, front pay, attorneys’ fees and any form of injunctive relief. Employee
represents that, as of the date of Employee’s signing this Agreement, Employee
has not filed any lawsuits, charges, complaints, petitions, claims or other
accusatory pleadings against the Employer or any of the other Released Parties
in any court or with any Government Agency and, to the best of Employee’s
knowledge, no person or entity has filed any such lawsuits, charges, complaints,
petitions, claims or other accusatory pleadings against the Employer or any of
the other Released Parties on Employee’s behalf. Employee further represents
that Employee has not assigned, or purported to assign, Employee’s right to file
any such lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against the Employer or any of the other Released Parties to any other
person or entity.

 

6.Older Workers’ Benefit Protection Act. This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec.
626(f). Employee is advised to consult with an attorney before executing this
Agreement.

 

A.ADEA Release and Waiver. By entering into this Agreement, Employee is giving
up important rights, including, but not limited to, any rights and claims that
may exist under the ADEA.

 

B.Acknowledgments. Employee acknowledges and agrees that (a) Employee has read
and understands the terms of this Agreement; (b) Employee has been advised in
writing, by this Agreement, to consult with an attorney before executing this
Agreement; (c) Employee has obtained and considered such legal counsel as
Employee deems necessary; and (d) by signing this Agreement, Employee
acknowledges that Employee does so freely, knowingly, and voluntarily.

 



7

 

 

C.Time to Consider. Employee has twenty-one (21) days to consider whether or not
to enter into this Agreement and return a signed copy to Employer (although
Employee may elect not to use the full 21-day consideration period at Employee’s
option). Any change(s) made to this Agreement by the parties during the 21-day
consideration period will not restart the running of the 21-day consideration
period. Employer’s offer will expire at the end of the 21-day consideration
period.

 

D.Revocation Right. For a period of seven (7) calendar days following Employee’s
execution of this Agreement, Employee may revoke Employee’s agreement to those
provisions of this Agreement releasing and waiving Employee’s rights and claims
under the ADEA. If Employee chooses to revoke the Agreement, Employee must
deliver a written notice of revocation to Kellie Teal-Guess, EVP – Chief People
Officer at 2850 N. Harwood St. Suite 2200, Dallas, TX 75201,
kellie@cyrusone.com. Any such revocation must be actually received by Employer
within the Revocation Period or it will be null and void. Because of Employee’s
right to revoke Employee’s agreement to those provisions of this Agreement
releasing and waiving Employee’s rights and claims under the ADEA, those
provisions shall not become effective or enforceable until the revocation period
has expired without Employee exercising the right to revoke.

 

E.Effect of Revocation. If Employee exercises Employee’s right to revoke
Employee’s agreement to those provisions of this Agreement releasing and waiving
Employee’s rights and claims under the ADEA, the Separation Pay and Benefits
shall be reduced to one thousand dollars ($1,000.00) in total and Employee shall
not be entitled to the balance of the Separation Pay and Benefits as detailed
above. Employee acknowledges and agrees that the reduced Separation Pay and
Benefits will constitute full and adequate consideration for Employee’s release
of any and all non-ADEA claims in this Agreement as detailed in Section 4.

 

F.Effective Date. With the exception of the provisions of this Agreement
releasing and waiving Employee’s rights and claims under the ADEA, all other
terms and conditions of this Agreement shall be binding and enforceable
immediately upon Employee’s execution of this Agreement, and shall remain
effective regardless of whether Employee revokes Employee’s agreement to those
provisions of this Agreement releasing and waiving Employee’s rights and claims
under the ADEA.

 

G.Preserved Rights of Employee. This Agreement does not waive or release any
rights or claims that Employee may have that arise after the execution of this
Agreement. In addition, this Agreement does not prohibit Employee from
challenging the validity of this Agreement’s waiver and release of claims under
the ADEA.

 



8

 

 

H.Nondisclosure. Before CyrusOne’s public disclosure of this Agreement, Employee
shall not disclose the terms of this Agreement to any non-party, except that
Employee may disclose the terms of this Agreement to any Government Agency or as
necessary to secure advice from his counsel, accountants or tax advisors. Before
CyrusOne’s public disclosure of this Agreement, Employee shall take appropriate
steps to ensure that his counsel, accountants and tax advisors are aware of and
comply with this confidentiality provision.

 

The federal Defend Trade Secrets Act of 2016 (the “Act”) provides immunity from
liability in certain circumstances to Employer’s employees, contractors, and
consultants for limited disclosures of Employer “trade secrets,” as defined by
the Act. Specifically, Employer’s employees, contractors, and consultants may
disclose trade secrets: (a) in confidence, either directly or indirectly, to a
federal, state, or local government official, or to an attorney, “solely for the
purpose of reporting or investigating a suspected violation of law,” or (b) “in
a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.” Additionally, employees, contractors, and
consultants who file lawsuits for retaliation by an employer for reporting a
suspected violation of law may use and disclose related trade secrets in the
following manner: (i) the individual may disclose the trade secret to his/her
attorney, and (ii) the individual may use the information in the court
proceeding, as long as the individual files any document containing the trade
secret under seal and does not otherwise disclose the trade secret “except
pursuant to court order.”

 

7.Return of Property. Employee agrees and represents that Employee has returned
to Employer, or will return before the Separation Date, and retained no copies
of, any and all CyrusOne Group property, including but not limited to files,
manuals, business records, customer records, correspondence, software and
related program passwords, computer printouts and disks, electronically stored
information (“ESI”) that resides on any of Employee’s personal electronic
devices, keys, equipment, and any and all other documents or property which
Employee had possession of, access to, or control over during the course of
Employee’s employment with the CyrusOne Group or subsequent thereto, including
but not limited to any and all documents of the CyrusOne Group and any documents
removed from or copied from other documents contained in the CyrusOne Group’s
files. Employee further acknowledges and agrees that all of the documents or
other tangible things to which Employee has had possession of, access to, or
control over during the course of or subsequent to Employee’s employment with
the CyrusOne Group, including but not limited to all documents or other tangible
things, pertaining to any specific business transactions in which the CyrusOne
Group was involved, or to any customers and suppliers of the CyrusOne Group, or
to the business operations of the CyrusOne Group are considered confidential and
have been returned to the CyrusOne Group. In the event Employee is in possession
of ESI that resides on any of Employee’s personal electronic devices (including
but not limited to a personal computer, iPhone and iPad) upon returning CyrusOne
Group’s ESI to the CyrusOne Group, Employee agrees and represents that to the
best of his ability all CyrusOne Group ESI has been deleted or will promptly be
deleted from all personal electronic devices and is inaccessible to Employee or
any other party having access to those devices. Employee represents that
CyrusOne Group property including CyrusOne Group ESI has not been copied and/or
distributed by Employee to anyone who is not an authorized representative of the
CyrusOne Group or otherwise in connection with his employment. Employee will
provide, upon Employer’s request, access to his personal computer, iPhone and
iPad to Employer so that Employer can retrieve, delete and/or confirm deletion
of the CyrusOne Group’s ESI from such devices. Notwithstanding the foregoing,
Employer will not consider a breach of this provision any inadvertent immaterial
failure of Employee to return all property and ESI to the CyrusOne Group if
Employee diligently seeks to return all such property as soon as possible after
discovery and maintains the confidentiality of such property and ESI.

 



9

 

 

8.Restrictive Covenants. This Agreement does not supersede any prior agreement
or promise between Employee and any of the Released Parties regarding
confidentiality, non-competition, non-disclosure, non-solicitation,
non-disparagement or intellectual property, and any and all such agreements and
promises shall remain in full force and effect, and Employee acknowledges and
reaffirms his post-employment obligations and other restrictive covenants that
are set forth in the Employment Agreement (Sections 7, 8, 9, 10, 11, and 12),
the Plan and the awards issued to him thereunder; provided, however, that
notwithstanding any provision contained in the Employment Agreement, the Plan or
the awards issued to Employee thereunder, Employee is not restricted in any way
from communicating with Government Agencies or otherwise participating in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to Employer.
If Employee breaches any of such covenants, Employer shall be entitled, upon
application to a court of competent jurisdiction, to seek injunctive or other
relief to enforce such promises and covenants.

 

9.Consideration of Medicare’s Interests. Employee affirms, covenants, and
warrants Employee is not a Medicare beneficiary and is not currently receiving,
has not received in the past, will not have received at the time the Separation
Pay and Benefits is due under this Agreement, is not entitled to, is not
eligible for, and has not applied for or sought Social Security Disability or
Medicare benefits. In the event any statement in the preceding sentence is
incorrect (for example, but not limited to, if Employee is a Medicare
beneficiary, etc.), the following sentences of this paragraph apply. Employee
affirms, covenants, and warrants Employee has made no claim for illness or
injury against, nor is Employee aware of any facts supporting any claim against,
the Released Parties under which the Released Parties could be liable for
medical expenses incurred by Employee before or after the execution of this
Agreement. Furthermore, Employee is aware of no medical expenses that Medicare
has paid and for which the Released Parties are or could be liable now or in the
future. Employee agrees and affirms that, to the best of Employee’s knowledge,
no liens of any governmental entities, including those for Medicare conditional
payments, exist. Employee will indemnify, defend, and hold the Released Parties
harmless from Medicare claims, liens, damages, conditional payments, and rights
to payment, if any, including attorneys’ fees, and Employee further agrees to
waive any and all future private causes of action for damages pursuant to 42
U.S.C. § 1395y(b)(3)(A) et seq.

 

10.Taxes. Employee shall be responsible for all federal, state, and local tax
liability, if any, that may attach to amounts payable or other consideration
given under this Agreement, and will defend, indemnify, and hold the Released
Parties harmless from and against, and will reimburse the Released Parties for,
any and all liability of whatever kind incurred by the Released Parties as a
result of any tax obligations of Employee, including but not limited to taxes,
levies, assessments, penalties, fines, interest, attorneys’ fees, and costs.
Employee warrants that Employee is not relying on the judgment or advice of any
of the Released Parties or legal counsel concerning the tax consequences, if
any, of this Agreement.

 



10

 

 

11.Nondisparagement. Employee agrees that he will not, directly or indirectly,
make to third parties any oral, written, or electronic statement which directly
or indirectly impugns the quality or integrity of the CyrusOne Group, or any
other disparaging or derogatory remarks about the CyrusOne Group; provided,
however, that this obligation shall not preclude Employee from (i) providing
information to government agencies, (ii) responding to inquiries by any person
or entity through a subpoena or other legal process, (iii) testifying under oath
in a legal proceeding or (iv) making other disclosures as required by applicable
law. Employer shall instruct the Board and “Executive Leadership Team” not to,
directly or indirectly, make to third parties any oral, written, or electronic
statement which directly or indirectly impugns the reputation of Employee, or
any other disparaging or derogatory remarks about Employee; provided, however,
that this obligation shall not preclude Employer, the Board or the “Executive
Leadership Team” from (i) providing information to government agencies, (ii)
responding to inquiries by any person or entity through a subpoena or other
legal process, (iii) testifying under oath in a legal proceeding or (iv) making
other disclosures as required by applicable law.

 

12.Passwords. Upon request, Employee agrees to provide all User IDs and
Passwords used by Employee, and of any other party of which he is aware, to
access CyrusOne Group ESI on CyrusOne Group computers, electronic devices, and
software.

 

13.Dispute Resolution. Except as otherwise provided in Section 8, Employer and
Employee agree that all disputes, controversies or claims between them arising
out of or relating to this Agreement shall be submitted to arbitration pursuant
to the terms and conditions set forth in the Employment Agreement.

 

14.No Admissions. By entering into this Agreement, Employer and Employee make no
admission that they have engaged, or are now engaging, in any unlawful conduct.
The parties understand and acknowledge that this Agreement is not an admission
of liability and shall not be used or construed as such in any legal or
administrative proceeding.

 

15.Full Defense. This Agreement may be pled as a full and complete defense to,
and may be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by Employee in breach
hereof.

 

16.No Waiver. Any failure or forbearance by Employer or Employee to exercise any
right or remedy with respect to enforcement of this Agreement shall not be
construed as a waiver of Employer’s or Employee’s rights or remedies, nor shall
such failure or forbearance operate to modify this Agreement or such instruments
in the absence of a writing. No waiver of any of the terms of this Agreement
shall be valid unless in writing and signed by both parties to this Agreement.
The waiver by Employer or Employee of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach, nor shall any
waiver operate or be construed as a rescission of this Agreement.

 



11

 

 

17.Successors. The provisions of this Agreement shall inure to the benefit of
the parties and its and their representatives, successors and assigns, and shall
be binding upon the parties and their respective heirs, administrators,
successors and assigns. Notwithstanding the foregoing, this Agreement is
personal to Employee and without the prior written consent of Employer shall not
be assignable by Employee, and any assignment in violation of this Agreement
shall be void.

 

18.Acknowledgement. The parties represent that they have read this Agreement,
that they understand all of its terms, and that in executing this Agreement they
do not rely and have not relied upon any representations or statements made by
the other with regard to the subject matter, basis, or effect of the Agreement.

 

19.Severability; Modification. Employee and Employer further agree that if any
provision of this Agreement is held to be unenforceable, such provision shall be
considered to be separate, distinct, and severable from the other remaining
provisions of this Agreement, and shall not affect the validity or
enforceability of such other remaining provisions. If this Agreement is held to
be unenforceable as written, but may be made enforceable by limitation, then
such provision shall be enforceable to the maximum extent permitted by
applicable law.

 

20.Section 409A. Section 13(i)(vi) of the Employment Agreement is hereby
incorporated by reference, mutatis mutandis.

 

21.Entire Agreement. Employee and Employer finally agree that, except for the
provisions of any other agreement referred to herein as surviving this
Agreement, this Agreement: (i) contains and constitutes the entire understanding
and agreement between them with respect to its subject matter; (ii) supersedes
and cancels any previous negotiations, agreements, commitments, and writings
with respect to that subject matter; (iii) may not be released, discharged,
abandoned, supplemented, changed or modified in any manner except by a writing
of concurrent or subsequent date signed by both parties; and (iv) shall be
construed and enforced in accordance with the laws of the State of Texas,
without regard to its conflicts of laws provisions. THE PARTIES TO THIS
AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY
PROVISION CONTAINED THEREIN. THE PARTIES HAVE OBTAINED AND CONSIDERED SUCH LEGAL
COUNSEL AS EACH DEEMS NECESSARY TO ENTER INTO THIS AGREEMENT. WHEREFORE, THE
PARTIES HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

[Remainder of Page Intentionally Left Blank]

 



12

 

 

  EMPLOYEE       /s/ Gary J. Wojtaszek       Dated: February 19, 2020

 

  CYRUSONE LLC       By: /s/ Robert M. Jackson         Its: Executive Vice
President, General Counsel and Secretary

 

  Dated: Feburary 19, 2020

 



[Signature Page to Separation Agreement]



 





 

 



EXHIBIT A – SUMMARY OF EQUITY AWARDS

 

Stock Options and RSUs

 



Grant Type Awards
Outstanding Additional Shares Vesting
Per Section 3.A.ii(2) Last Date to Exercise Stock Options / NQ/EBITDA 6,639(1)
N/A First Anniversary of Separation Date Stock Options / NQ / Market 20,911(1)
N/A First Anniversary of Separation Date Stock Options / NQ 67,038(1) N/A First
Anniversary of Separation Date Stock Options / NQ 89,413(1) N/A First
Anniversary of Separation Date Restricted Stock Units / RSUPAY (2018) 13,968
13,968(3) N/A Restricted Stock Units / RSUPAY (2019) 21,684 14,456(4) N/A

 

(1) Already vested pursuant to its terms.

 

(2) Shares vesting determined based on the portion of the award that is
outstanding that would have vested on or prior to the end of the Severance
Period, which, solely for purposes of restricted stock units, shall be deemed to
be February 28, 2021.

 

(3) 6,984 shares would have vested on each of February 26, 2020 and February 26,
2021, and will therefore be paid in accordance with Section 3.A.ii. No portion
of this award will therefore be forfeited

 

(4) 7,228 shares would have vested on each of February 21, 2020 and February 21,
2021, and will therefore be paid in accordance with Section 3.A.ii. An
additional 7,228 shares would have vested on February 21, 2022, which is
following the end of the Severance Period, as extended for purposes of
restricted stock units, and such shares will therefore be forfeited for no
consideration.

 



 

 

 

EXHIBIT A – SUMMARY OF EQUITY AWARDS

 

PSUs

 



Grant Type Awards
Outstanding(1) Shares Already
Paid Maximum Additional Shares Eligible to
Vest Per Section 3.A.iii(2) Performance Units / TSR (2017) 18,699 37,399
74,797(3) Performance Units / TSR (2018) 62,854 0 89,578(4) Performance Units /
TSR (2019) 65,050 0 49,381(5)

 

(1) Represents remaining shares that may received under outstanding awards based
on the target level of achievement.

 

(2) Represents the maximum awards that remain eligible to vest based on the
maximum level of achievement.

 

(3) 74,797 shares will vest on February 28, 2020 based on the determination of
the Compensation Committee of the Board (the “Committee”) of actual performance
achieved for the full performance period (January 1, 2017 through December 31,
2019). Proration is not applicable to these shares.

 

(4) Based on the determination of the Committee of actual performance achieved
for the second performance period (January 1, 2018 through December 31, 2019),
no shares will vest in respect of such period. Following the determination of
the Committee of actual performance achieved with respect to the full
performance period (January 1, 2018 through December 31, 2020), up to 89,578
shares may vest based on performance achieved, based on a prorated target amount
of 44,789.

 

(5) Based on the determination of the Committee of actual performance achieved
for the first performance period (January 1, 2019 through December 31, 2019), no
shares will vest in respect of such period. Following the determination of the
Committee of actual performance achieved with respect to the second performance
period (January 1, 2019 through December 31, 2020), up to 24,679 shares may
vest. Following the determination of the Committee of actual performance
achieved with respect to the full performance period (January 1, 2019 through
December 31, 2021), up to 49,381 shares may vest based on performance achieved,
based on a prorated target amount of 24,690, less any shares vesting pursuant to
the second sentence of this footnote (5).

 



A-2

 